     Case 2:21-cv-01126-TLN-JDP Document 16 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
     Austin Higley, Kyle J. Clark, and Ryan D.   Case No. 2:21-cv-01126-TLN-JDP
11   Clark,
12                     Plaintiffs,               ORDER GRANTING CSU DEFENDANTS’
                                                 REQUEST TO SEAL DOCUMENTS IN
13          v.                                   SUPPORT OF THEIR OPPOSITION TO
                                                 PLAINTIFFS’ MOTION FOR
14   CALIFORNIA STATE UNIVERSITY;                PRELIMINARY INJUNCTION
     Joseph Castro, Acting Chancellor of the
15   CALIFORNIA STATE                            Date:      April 19, 2021
     UNIVERSITY SYSTEM, in his                   Time:      2:00 p.m.
16   official and personal capacities;           Ctrm:      Courtroom 2, 15th floor
     Gayle E. Hutchinson, President of           Judge:     Hon. Troy L. Nunley
17   the CALIFORNIA STATE
     UNIVERSITY, Chico Campus, in                Complaint filed: June 24, 2021
18   her official and personal capacities;
     Xavier Becerra, Secretary of the U.S.
19   DEPARTMENT OF HEALTH AND
     HUMAN SERVICES, in his official
20   and personal capacities; Dr. Anthony
     Fauci, Director of the NATIONAL
21   INSTITUTE OF ALLERGIES AND
     INFECTIOUS DISEASES, in his official
22   and personal capacities; Dr. Janet
     Woodcock, Acting Commissioner of the
23   U.S. FOOD AND DRUG
     ADMINISTRATION in her official and
24   personal capacities; U.S. DEPARTMENT
     OF HEALTH AND HUMAN
25   SERVICES, FOOD AND DRUG
     ADMINISTRATION; CENTER
26   FOR DISEASE CONTROL AND
     PREVENTION; NATIONAL
27   INSTITUTES OF HEALTH;
     NATIONAL INSTITUTE OF
28
                                                                 ORDER GRANTING CSU DEFENDANTS’
                                                                                  REQUEST TO SEAL;
                                                                      CASE NO. 2:21-cv-01126-TLN-JDP
     Case 2:21-cv-01126-TLN-JDP Document 16 Filed 08/10/21 Page 2 of 2


 1    ALLERGIES AND INFECTIOUS
      DISEASES; and John and Jane Does
 2    I-V,
 3                        Defendants.
 4

 5

 6          On August 5, 2021, Defendants Board of Trustees of the California State University

 7   (erroneously sued as California State University), Joseph Castro, Chancellor of the California

 8   State University System, and Gayle E. Hutchinson, President of the California State University,

 9   Chico Campus (collectively, the “CSU Defendants”) submitted a request to seal certain materials

10   filed in support of the CSU Defendants’ Opposition to Plaintiffs’ Motion for Preliminary

11   Injunction.

12          Having considered the request to seal submitted by the CSU Defendants and all related

13   papers, having heard the arguments of counsel, and being fully advised in the matter, the Court

14   hereby finds that good cause exists and ORDERS that the CSU Defendants’ request to seal is

15   GRANTED.

16          The Clerk of the Court shall file under seal the following documents pursuant to Civil

17   Local Rule 141(2):

18          1.      Declaration of CSU Chico Registrar, Michael Dills-Allen, Ph.D., in Support of

19   CSU Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction; and

20          2.      The unredacted version of CSU Defendants’ brief in Opposition to Plaintiffs’

21   Motion for Preliminary Injunction.

22          IT IS SO ORDERED

23   Dated: August 10, 2021
24                                                          Troy L. Nunley
                                                            United States District Judge
25

26

27

28
                                                                        ORDER GRANTING CSU DEFENDANTS’
                                                     -2-                                 REQUEST TO SEAL;
                                                                             CASE NO. 2:21-cv-01126-TLN-JDP
